Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2021 has been entered.

Applicant Amendments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 10th, 2021. Applicant’s amendments to claims 1, 9, and 17, as described on pages 9-10 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associate risk level for each of the plurality of routes” as supported by the specification paragraphs [0051-0056] and [0068]. However, as the claims 1, 9, and 17 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
“a vehicle control module for executing” in claim 1 
“receiving, by a vehicle control module via a user input unit” in claim 9 
“calculating, by the vehicle control module” in claim 17 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-3, 6, 9-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chintakindi (US Pre-Grant Publication No. US 2018/0106633 A1 hereinafter “Chintakindi”) in view of further in view of Komizo (US Pre-Grant Publication No. US .

	Regarding claim 1 Chintakindi discloses:

	A vehicle having a user experience-based navigation system, the vehicle comprising: (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) a display device; (“FIG. 2 shows an illustrative block diagram of a system 200 for generating and using road frustration index information, such as by generating one or more road frustration index maps that may be used by one or more users in accordance with aspects of this disclosure. The system may include a vehicle 210, one or more user devices 220 associated with a user (e.g., a driver, etc.) of the vehicle, and a remote computing system 240 that may be associated with a business entity (e.g., an insurance provider, a vehicle manufacturer, a global positioning company, etc.) or governmental agency having an interest in assessing and/or minimizing a level of frustration being experienced by a driver when travelling on one or more segments of road upon which the user travels within the vehicle. The one or more user devices 220 may include a variety of personal computing devices including, but not limited to, a phone (e.g., a smart phone 220a), a personal computer 220b, a laptop computer 220c, a tablet computer 220d, a personal navigation device 110b, a vehicle's computer system, and/or the like. In some cases, the user devices 220 may comprise the illustrative user device 230 that may include a user interface 231 that may be capable of displaying one or more user interface screens 233 on a display device 235. The user interface screens 233 may include screens for displaying information to the user and/or receiving information from the user. The user device 230 may further include a processor 237, one or more memory devices 239 and a communication interface 238. In some cases, one or more of the user interface 231, the user interface screens 233, the display device 235, the processor 237, the one or more memory devices 239, and/or the communication interface 238 may be implemented similarly to the corresponding features discussed in reference to FIGS. 1A and 1B.” Chintakindi [0061] lines 1-33) a memory having computer readable instructions; and a vehicle control module for executing the computer readable instructions, (“The input/output (I/O) 109 may include one or more user interfaces, such as a microphone, a keypad, one or more buttons, one or more switches, a touch screen, a stylus, one or more pressure sensors, one or more biometric sensors, and/or one or more other sensors (e.g., an accelerometer, a gyroscope, etc.) through which a user of the computing device 101 may provide input, and may also include one or more of a speaker for providing audio output and a video display device for providing textual, audiovisual and/or graphical output. Software may be stored within memory 115 and/or storage to provide instructions to processor 103 for enabling device 101 to perform various actions. For example, memory 115 may store software used by the device 101, such as an operating system 117, application programs 119, and an associated internal database 121. The various hardware memory units in memory 115 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. The memory 115 also may include one or more physical persistent memory devices and/or one or more non-persistent memory devices. The memory 115 may include, but is not limited to, random access memory (RAM) 105, read only memory (ROM) 107, electronically erasable programmable read only memory (EEPROM), flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium that can be used to store the desired information and that can be accessed by processor 103.” Chintakindi [0037] lines 1-32)  the computer readable instructions including instructions for: … calculating a plurality of routes from an origin to the destination; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segme7nt in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) calculating an associated learning level and an associated risk level for each of the plurality of routes based on the comparison, wherein the learning level for each of the plurality of routes is positively correlated with a number of characteristics for … has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating and wherein the associated risk level is positively correlated with a number of characteristics for which the user does not have experience navigating; (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22describes training route that expose the user to different elements they do not have experience with in order to improve driving skill, i.e. the risk level is based on characteristics the driver doesn’t have experience with) and providing, to the user via the display device, the listing of the plurality of routes having the associated learning level and associated risk level indicated, (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) … receiving a selected route from the user (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) … providing the selected route, the associated risk level, … to an insurance provider of the user; (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48) and updating the previous driving experience information of the user based on the user completing the selected route. (“One or more vehicle types may be utilized by a driver in accordance with aspects of this disclosure. For example, the vehicle types may include a personal vehicle type, governmental vehicles, and/or one or more commercial vehicle types, or other vehicle types that may be subject to insurance. The personal vehicle types may include a personal vehicle registered to an individual (or an estate) including, but not limited to a car, a minivan, a van, a truck, a pickup truck, a sports utility vehicle, a recreational vehicle, a motorcycle etc. Illustrative commercial vehicle types may include fleet vehicles such as taxis, limousines, personal vehicles used for business purposes (e.g., a ride sharing business, a delivery service, a courier service, etc.). Other illustrative commercial vehicles may include trucks (e.g., a concrete transport truck, a mobile crane, a dump truck, a garbage truck, a log carrier, a refrigerator truck, a tractor unit, a platform truck, a vehicle transport truck, a flatbed truck, a box truck, a panel van, a tow truck, a canopy express, a pickup truck, a cab-forward truck, a panel truck, a panel van, an ambulance, etc.) and/or buses (e.g., a motor coach, a school bus, etc.). Other vehicles used for commercial purposes may also exist and be applicable to aspects of the disclosure. In some cases, the vehicle types may include other vehicle types that may or may not be included in the above vehicle types, such as certain governmental vehicles (e.g., certain police vehicles, fire trucks, ambulances, military vehicles, etc.), farming equipment (e.g., tractors, combines, harvesters. etc.), recreational vehicles (e.g., boats, off-road vehicles, etc.), and the like. In some cases, a business organization may operate a fleet of vehicles and may monitor or otherwise analyze a frustration level associated with each vehicle, either in near real time and/or after one or more trips have been completed for at least one vehicle in the fleet. In performing such analysis, the business organization may determine one or more times of day, weather conditions, and/or routes that are more likely to be associated with a higher level of driver frustration. As such, the business organization may be able to better manage the deployment of their vehicles to avoid, or at least minimize, the particular times of day, route segments, weather conditions which may lead to higher levels of driver frustration. An insurance company may incentivize this management of driver activity by offering a reduction in insurance costs, or other reward to the business organization.” Chintakindi [0085] lines 1-44).



	receiving a destination from a user, wherein the origin is a current location of the vehicle; or identifying a driving coach in a vehicle with the user; or the driving coach or wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes; or and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device; or and an indication of a presence of the driving coach 

	However, in the same field of endeavor of vehicle controls Healy discloses:

	“receiving a destination from a user, wherein the origin is a current location of the vehicle;” (“In one embodiment, the user 202 knows their destination in advance and uses a telematics device 204 to submit the destination location, directly or indirectly, to the routing-based insurance system 148. The routing-based insurance system 148 then processes information related to the current location and the destination location to determine available route segments between the two locations. In one embodiment, the information related to the current location and the destination location is stored in a repository of route-related data 210. In another embodiment, the user 202 may not have a specific destination in mind. If that is the case, then available route segments originating from the current location are determined.”  Healy col. 8 lines 4-17) and “wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes;” (“FIG. 3 is a simplified illustration of a routing-based insurance system as implemented within a window of a user interface in accordance with an embodiment of the disclosure for displaying a risk score associated with a route. In various embodiments, route advisement data is provided by a routing-based insurance system for display within a window 330 of the user interface 216 of a telematics device, which is described in greater detail herein. As illustrated in FIG. 3, the route advisement data comprises a ‘Risk/Cost’ legend 312, an origination location 302, a destination location 310, and a plurality of routes 304, 306, 308 connecting the two locations. As likewise illustrated in FIG. 3, the route advisement data also comprises data display fields for the “Days Remaining in This Rating Period” 324 and the “Average Risk/Cost for This Rating Period” 326. The ‘Risk/Cost’ legend 312 further comprises a plurality of risk and cost information elements. As an example, the first risk and cost information element 314 is shown to have the highest risk, which corresponds to the highest insurance cost, while the last risk and cost information element 322 is shown to have the lowest risk, which corresponds to the lowest insurance cost. As likewise shown in FIG. 3, the remaining risk and cost information elements 316, 318, and 320 respectively have a high, moderate, and low risk, which respectively correspond to a high, moderate, and low insurance cost. In various embodiments, visual attributes are applied to the plurality of routes 304, 306, 308 to indicate their respective risk and corresponding insurance cost. As an example, the uppermost route 304 is associated with the last risk and cost information element 322, indicating that it has the lowest risk and the lowest corresponding insurance cost. Likewise, the middle route 306 is associated with the middle risk and cost information element 318, indicating that it has moderate risk and a corresponding moderate insurance cost. In a like fashion, the lowest most route 308 is associated with the upper risk and cost information element 314, indicating that it has the highest risk and a corresponding highest insurance cost. It will be apparent to those of skill in the art that many such embodiments are possible.” Healy col. 9 lines 4-43) and “and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device;” (“A set of risk score differential data is generated for each of the route segments. In one embodiment, the risk score differential data is generated by the route assessment module 150 performing comparison operations between a first set of risk score data and a second set of risk score data as described in greater detail herein. Information related to each route segment is then retrieved for use as routing instructions. For example, the routing instructions may include information associated with a map. In one embodiment, the information related to each route segment is stored in the repository of route-related data 210. Route advisement data, comprising the routing instructions and the set of risk score differential data for the route segment, is generated. In one embodiment, the route advisement data is generated by the route advisement module 152 of the routing-based insurance system 148. The route advisement data is then provided to the telematics device 204, where it is displayed within the user interface (UI) 216 of the telematics device. Once displayed, a route segment is selected by the user 202 for traversal, followed by the submission of the selected route segment by the telematics device 204 to the routing-based insurance system 148.” Healy col. 8 lines 30-51, see also col. 11 lines 22-36)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the insurance premium changes and direction display with the origin being the current location of Healy with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to more appropriately reflect 
	
	Additionally, Chintakindi in view of Healy does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle 

	Additionally, Chintakindi in view of Healy and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” (“In another aspect, a computer-implemented method and system may facilitate cost sharing based upon in-car audio signals. A vehicle may emit audio signals from the vehicle's sound system in a frequency band that is not detectable by humans. Electronic devices associated with individual passengers in the vehicle may detect the audio signals to reveal configuration information regarding the inside of the vehicle (e.g., location of an electronic device within the vehicle, whether a seat is occupied by a person or thing, etc.). The vehicle interior configuration information may include the identity of occupants in a vehicle and the electronic device may provide payment capabilities for the occupants to share costs (e.g., insurance costs, toll costs, fuel costs, congestion fee costs, depreciation costs, etc.). Knowing the identity of vehicle occupants also improves cost estimation (e.g., based upon age and driving experience of occupants; whether occupants have been associated with high risk; etc.).” (Davis col. 5 lines 51-67 (provisional 62/570,925 [0030])).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Davis with the vehicle system of Chintakindi and Healy and Komizo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide even more accurate picture of the vehicle situation to the insurance company for accurate results (Davis col. 11-12 lines 65-13 (Provisional 62/570,925 [0061])).

	Regarding claim 2 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 1 and further discloses:

	The vehicle of claim 1, wherein the characteristics of each of the plurality of routes include road types, intersection types, (“Accident information associated with vehicle accidents may be stored in a database format and may be compiled per segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road segment, intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.” Chintakindi [0053] lines 1-7) and maneuvers required along each route. (“In some cases, the road frustration index value may be combined with one or more other scores related to a risk that may be identified from the route, such as an objective risk score, a subjective risk score, etc. The resulting combined risk score may be output by the computing device as an "overall" risk score. In some cases, one or more road frustration index values may be used to supplement an objective risk score, a subjective risk score and the like. In some cases, the objective risk score and/or a subjective risk score may be used to supplement a calculated road frustration index value. For example, the subjective risk identified for a route may correspond to one or more road characteristics, such as a case where a person may experience a greater level of frustration in a road segment having elevated traffic loading near a blind left-hand turn. An objective risk map having a representation of an objective risk score for a particular road segment may show an indication that a greater number of accidents may occur along the road segment having a blind left-hand turn, however a subjective risk may be reduced for that particular driver as the subjective risk score may predict that the driver may be more alert when approaching that particular road segment. In some cases, the road frustration index value may indicate that the same driver may be more likely to engage in a risky turn at the blind left-hand turn when their road frustration index value is high.” Chintakindi [0031] lines 1-26 wherein the office interprets the act of driving in certain environments such as a blind left turn to be equivalent to a vehicle maneuver).

	Regarding claim 3 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 1 and further discloses:

	The vehicle of claim 1, wherein comparing characteristics of each of the plurality of routes with previous driving experience information of the user (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) includes identifying routes that do not include characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Regarding claim 6 Chintakindi in view Healy and in view of Komizo and Davis disclose all of the limitations of claim 1 and Chintakindi further discloses:

	   The vehicle of claim 1, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).
	
	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]). 

	Regarding claim 9 Chintakindi discloses:

	A method for routing a vehicle based on driver experience, comprising: (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) …3 calculating, by the vehicle control module, a plurality of routes from an origin to the destination, (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segme7nt in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) calculating, by the vehicle control module, an associated learning level and an associated risk level for each of the plurality of routes based on the comparison, wherein the learning level for each of the plurality of routes is positively correlated with a number of characteristics for … has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating; (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22describes training route that expose the user to different elements they do not have experience with in order to improve driving skill, i.e. the risk level is based on characteristics the driver doesn’t have experience with) and providing, to the user, the listing of the plurality of routes having the associated learning level and associated risk level indicated, (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) … receiving a selected route from the user (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) … and providing the selected route, the associated risk level … to an insurance provider of the user. (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48)

	Chintakindi does not appear to disclose:

	receiving a destination from a user, wherein the origin is a current location of the vehicle; or wherein the origin is a current location of the vehicle; identifying a driving coach in a vehicle with the user or the driving coach or wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes; or and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device; or and an indication of a presence of the driving coach 

	However, in the same field of endeavor of vehicle controls Healy discloses:

	“receiving a destination from a user, wherein the origin is a current location of the vehicle;” (“In one embodiment, the user 202 knows their destination in advance and uses a telematics device 204 to submit the destination location, directly or indirectly, to the routing-based insurance system 148. The routing-based insurance system 148 then processes information related to the current location and the destination location to determine available route segments between the two locations. In one embodiment, the information related to the current location and the destination location is stored in a repository of route-related data 210. In another embodiment, the user 202 may not have a specific destination in mind. If that is the case, then available route segments originating from the current location are determined.”  Healy col. 8 lines 4-17) and “wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes;” (“FIG. 3 is a simplified illustration of a routing-based insurance system as implemented within a window of a user interface in accordance with an embodiment of the disclosure for displaying a risk score associated with a route. In various embodiments, route advisement data is provided by a routing-based insurance system for display within a window 330 of the user interface 216 of a telematics device, which is described in greater detail herein. As illustrated in FIG. 3, the route advisement data comprises a ‘Risk/Cost’ legend 312, an origination location 302, a destination location 310, and a plurality of routes 304, 306, 308 connecting the two locations. As likewise illustrated in FIG. 3, the route advisement data also comprises data display fields for the “Days Remaining in This Rating Period” 324 and the “Average Risk/Cost for This Rating Period” 326. The ‘Risk/Cost’ legend 312 further comprises a plurality of risk and cost information elements. As an example, the first risk and cost information element 314 is shown to have the highest risk, which corresponds to the highest insurance cost, while the last risk and cost information element 322 is shown to have the lowest risk, which corresponds to the lowest insurance cost. As likewise shown in FIG. 3, the remaining risk and cost information elements 316, 318, and 320 respectively have a high, moderate, and low risk, which respectively correspond to a high, moderate, and low insurance cost. In various embodiments, visual attributes are applied to the plurality of routes 304, 306, 308 to indicate their respective risk and corresponding insurance cost. As an example, the uppermost route 304 is associated with the last risk and cost information element 322, indicating that it has the lowest risk and the lowest corresponding insurance cost. Likewise, the middle route 306 is associated with the middle risk and cost information element 318, indicating that it has moderate risk and a corresponding moderate insurance cost. In a like fashion, the lowest most route 308 is associated with the upper risk and cost information element 314, indicating that it has the highest risk and a corresponding highest insurance cost. It will be apparent to those of skill in the art that many such embodiments are possible.” Healy col. 9 lines 4-43) and “and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device;” (“A set of risk score differential data is generated for each of the route segments. In one embodiment, the risk score differential data is generated by the route assessment module 150 performing comparison operations between a first set of risk score data and a second set of risk score data as described in greater detail herein. Information related to each route segment is then retrieved for use as routing instructions. For example, the routing instructions may include information associated with a map. In one embodiment, the information related to each route segment is stored in the repository of route-related data 210. Route advisement data, comprising the routing instructions and the set of risk score differential data for the route segment, is generated. In one embodiment, the route advisement data is generated by the route advisement module 152 of the routing-based insurance system 148. The route advisement data is then provided to the telematics device 204, where it is displayed within the user interface (UI) 216 of the telematics device. Once displayed, a route segment is selected by the user 202 for traversal, followed by the submission of the selected route segment by the telematics device 204 to the routing-based insurance system 148.” Healy col. 8 lines 30-51, see also col. 11 lines 22-36)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the insurance premium changes and direction display with the origin being the current location of Healy with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to more appropriately reflect insurance costs based on risks taken by the user and the safety behavior of the driver (Healy col. 1-2 lines 55-17).
	
	Additionally, Chintakindi in view of Healy does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced 

	Additionally, Chintakindi in view of Healy and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” (“In another aspect, a computer-implemented method and system may facilitate cost sharing based upon in-car audio signals. A vehicle may emit audio signals from the vehicle's sound system in a frequency band that is not detectable by humans. Electronic devices associated with individual passengers in the vehicle may detect the audio signals to reveal configuration information regarding the inside of the vehicle (e.g., location of an electronic device within the vehicle, whether a seat is occupied by a person or thing, etc.). The vehicle interior configuration information may include the identity of occupants in a vehicle and the electronic device may provide payment capabilities for the occupants to share costs (e.g., insurance costs, toll costs, fuel costs, congestion fee costs, depreciation costs, etc.). Knowing the identity of vehicle occupants also improves cost estimation (e.g., based upon age and driving experience of occupants; whether occupants have been associated with high risk; etc.).” (Davis col. 5 lines 51-67 (provisional 62/570,925 [0030])).



	Regarding claim 10 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein the characteristics of each of the plurality of routes include road types, intersection types, (“Accident information associated with vehicle accidents may be stored in a database format and may be compiled per segment. One skilled in the art will understand that the term segment may be interchangeably used to describe a road segment, intersection, round about, bridge, tunnel, ramp, parking lot, railroad crossing, or other feature that a vehicle may encounter along a route.” Chintakindi [0053] lines 1-7) and maneuvers required along each route. (“In some cases, the road frustration index value may be combined with one or more other scores related to a risk that may be identified from the route, such as an objective risk score, a subjective risk score, etc. The resulting combined risk score may be output by the computing device as an "overall" risk score. In some cases, one or more road frustration index values may be used to supplement an objective risk score, a subjective risk score and the like. In some cases, the objective risk score and/or a subjective risk score may be used to supplement a calculated road frustration index value. For example, the subjective risk identified for a route may correspond to one or more road characteristics, such as a case where a person may experience a greater level of frustration in a road segment having elevated traffic loading near a blind left-hand turn. An objective risk map having a representation of an objective risk score for a particular road segment may show an indication that a greater number of accidents may occur along the road segment having a blind left-hand turn, however a subjective risk may be reduced for that particular driver as the subjective risk score may predict that the driver may be more alert when approaching that particular road segment. In some cases, the road frustration index value may indicate that the same driver may be more likely to engage in a risky turn at the blind left-hand turn when their road frustration index value is high.” Chintakindi [0031] lines 1-26 wherein the office interprets the act of driving in certain environments such as a blind left turn to be equivalent to a vehicle maneuver).  
 
	Regarding claim 11 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, wherein comparing characteristics of each of the plurality of routes with previous driving experience information of the user (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) includes identifying routes that do not include characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

claim 12 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 11 and further discloses:

	The method of claim 11, wherein the risk level is positively correlated with a number of characteristics for which the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Regarding claim 14 Chintakindi in view of Healy and in view of Komizo and Davis discloses all of the limitations of claim 9 and Chintakindi further discloses:

The method of claim 9, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Regarding claim 16 Chintakindi in view of Healy and Komizo and Davis discloses all of the limitations of claim 9 and further discloses:

	The method of claim 9, the method further comprises updating the previous driving experience information of the user based on the user completing the selected route.  (“One or more vehicle types may be utilized by a driver in accordance with aspects of this disclosure. For example, the vehicle types may include a personal vehicle type, governmental vehicles, and/or one or more commercial vehicle types, or other vehicle types that may be subject to insurance. The personal vehicle types may include a personal vehicle registered to an individual (or an estate) including, but not limited to a car, a minivan, a van, a truck, a pickup truck, a sports utility vehicle, a recreational vehicle, a motorcycle etc. Illustrative commercial vehicle types may include fleet vehicles such as taxis, limousines, personal vehicles used for business purposes (e.g., a ride sharing business, a delivery service, a courier service, etc.). Other illustrative commercial vehicles may include trucks (e.g., a concrete transport truck, a mobile crane, a dump truck, a garbage truck, a log carrier, a refrigerator truck, a tractor unit, a platform truck, a vehicle transport truck, a flatbed truck, a box truck, a panel van, a tow truck, a canopy express, a pickup truck, a cab-forward truck, a panel truck, a panel van, an ambulance, etc.) and/or buses (e.g., a motor coach, a school bus, etc.). Other vehicles used for commercial purposes may also exist and be applicable to aspects of the disclosure. In some cases, the vehicle types may include other vehicle types that may or may not be included in the above vehicle types, such as certain governmental vehicles (e.g., certain police vehicles, fire trucks, ambulances, military vehicles, etc.), farming equipment (e.g., tractors, combines, harvesters. etc.), recreational vehicles (e.g., boats, off-road vehicles, etc.), and the like. In some cases, a business organization may operate a fleet of vehicles and may monitor or otherwise analyze a frustration level associated with each vehicle, either in near real time and/or after one or more trips have been completed for at least one vehicle in the fleet. In performing such analysis, the business organization may determine one or more times of day, weather conditions, and/or routes that are more likely to be associated with a higher level of driver frustration. As such, the business organization may be able to better manage the deployment of their vehicles to avoid, or at least minimize, the particular times of day, route segments, weather conditions which may lead to higher levels of driver frustration. An insurance company may incentivize this management of driver activity by offering a reduction in insurance costs, or other reward to the business organization.” Chintakindi [0085] lines 1-44). 

	Regarding claim 17 Chintakindi discloses:

	A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method, (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) comprising: … calculating, by the vehicle control module, a plurality of routes from an origin to the destination, wherein the origin is a current location of the vehicle; … comparing characteristics of each of the plurality of routes with previous driving experience information of … and of the user; (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20)  calculating, by the vehicle control module, an associated learning level and an associated risk level for each of the plurality of routes based on the comparison; wherein the learning level for each of the plurality of routs is positively correlated with a number of characteristics for which … has experience navigating (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026] lines 1-22) and that the user does not have experience navigating and wherein the associated risk level is positively correlated with a number of characteristics for which the user does not have experience navigating, (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.  and providing, to the user, the listing of the plurality of routes having the associated learning level and associated risk level indicated  (“A method comprising: receiving a first indication of a current location of a vehicle; receiving a second indication of a destination of the vehicle; determining, based on the current location of the vehicle, a plurality of route segments which may be traveled by the vehicle to reach the destination; receiving, from one or more sensors, frustration information indicating a current frustration level of a driver of the vehicle; receiving information identifying a road class associated with each of the plurality of route segments; determining a plurality of frustration levels by at least determining, for each of the plurality of route segments and based on the frustration information and the road class associated with the respective route segment, a respective frustration level; determining, based on the plurality of frustration levels, a first travel route comprising a portion of the plurality of route segments; causing display of at least a portion of the first travel route; and transmitting, to a computing device, information associated with the plurality of frustration levels, wherein the computing device determines cost information corresponding to insurance coverage for the driver based on the first travel route.” Chintakindi claim 15) … receiving a selected route from the user; (“In some cases, in accordance with aspects of this disclosure, one or more of a personal navigation device, a vehicle, a mobile device, and/or a personal computing device may access a database of risk values associated with stored historical road frustration index values to assist in identifying and presenting alternate low-risk travel routes. The driver may select among the various travel routes presented, taking into account his/her tolerance for risk. In some cases, a particular route may be suggested as being the route with the lowest associated predicted and/or historical frustration levels. In some cases, the personal navigation device, the computing system of a vehicle, the mobile device and/or the personal computing device may be used to obtain an objective risk score associated with one or more routes and/or alternate routes. In some cases, the predicted and/or near-real time road frustration index values may be used to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle.” Chintakindi [0035] lines 1-20) … and providing the selected route, the associated risk level… to an insurance provider of the user.  (“Returning to FIG. 5, at 535, an RFI value (e.g., a segment RFI, a route aggregate RFI, etc.) may be compared to a criterion, such as a threshold RFI value corresponding to a frustration level at which a driver may be at greater risk of performing risky driving events, and/or may be subject to risky driving events performed by another driver in proximity to the driver's vehicle. If the RFI value is not greater than the threshold, the travel route may be presented to the user for use in navigating between a start location and an end location at 540. If, at 535, the RFI value meets the criterion (greater than, greater than or equal to, etc.) the criterion, then the road frustration index analysis system 250 may be used to access the mapping information 270, the route frustration models, and/or additional information (e.g., weather information, traffic information, objective risk information, subjective risk information, etc.) when generating one or more alternate travel routes or route segments between the desired start location and end location of a trip at 550. The RFI values may be calculates for each of the newly generated routes, similarly to 530, and then one or more of the routes may be presented to the user at 560. At 570, the route frustration index engine 252 may monitor the vehicle's trip, such as analyzing locally to a computing device (e.g., a smartphone, a laptop, a vehicle computing system, etc.) associated with the vehicle and/or by using information (e.g., vehicle speed, vehicle acceleration, location information, etc.) communicated from the vehicle to a remotely located route frustration index computing system 250. The route frustration index engine 252 may compute an RFI value associated with a plurality of route segments along and/or near the route being traveled by the vehicle at 580. At 590, an insurance computing system may receive route frustration index information and may process such information to generate an insurance premium and/or an incentive corresponding to insurance coverage for a driver based on a road frustration index values associated with a route traveled in the vehicle. For example, a use-based insurance product may process RFI values associated with a route segment and provide an insurance premium value based at least in part on the RFI value and/or an associated insurance risk associated with the RFI value. In some cases, the driver may receive an insurance credit deposited into an account when a travel route having an RFI less than the threshold value is chosen over another route having a higher associated RFI value. Such insurance incentives are illustrative and other such insurance incentives may be possible.” Chintakindi [0115-0117] lines 1-48).

	Chintakindi does not appear to disclose:

	receiving a destination from a user, wherein the origin is a current location of the vehicle; or wherein the origin is a current location of the vehicle; identifying a driving coach in a vehicle with the user or the driving coach or wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes; and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device; or and an indication of a presence of the driving coach 

	However, in the same field of endeavor of vehicle controls Healy discloses:

	“receiving a destination from a user, wherein the origin is a current location of the vehicle;” (“In one embodiment, the user 202 knows their destination in advance and uses a telematics device 204 to submit the destination location, directly or indirectly, to the routing-based insurance system 148. The routing-based insurance system 148 then processes information related to the current location and the destination location to determine available route segments between the two locations. In one embodiment, the information related to the current location and the destination location is stored in a repository of route-related data 210. In another embodiment, the user 202 may not have a specific destination in mind. If that is the case, then available route segments originating from the current location are determined.”  Healy col. 8 lines 4-17) and “wherein the listing also includes a change in an insurance premium associated with selection of each of the plurality of routes, wherein the insurance premium changes includes one of an increase and a decrease of the insurance premium that is determined based on the associated risk level for each of the plurality of routes;” (“FIG. 3 is a simplified illustration of a routing-based insurance system as implemented within a window of a user interface in accordance with an embodiment of the disclosure for displaying a risk score associated with a route. In various embodiments, route advisement data is provided by a routing-based insurance system for display within a window 330 of the user interface 216 of a telematics device, which is described in greater detail herein. As illustrated in FIG. 3, the route advisement data comprises a ‘Risk/Cost’ legend 312, an origination location 302, a destination location 310, and a plurality of routes 304, 306, 308 connecting the two locations. As likewise illustrated in FIG. 3, the route advisement data also comprises data display fields for the “Days Remaining in This Rating Period” 324 and the “Average Risk/Cost for This Rating Period” 326. The ‘Risk/Cost’ legend 312 further comprises a plurality of risk and cost information elements. As an example, the first risk and cost information element 314 is shown to have the highest risk, which corresponds to the highest insurance cost, while the last risk and cost information element 322 is shown to have the lowest risk, which corresponds to the lowest insurance cost. As likewise shown in FIG. 3, the remaining risk and cost information elements 316, 318, and 320 respectively have a high, moderate, and low risk, which respectively correspond to a high, moderate, and low insurance cost. In various embodiments, visual attributes are applied to the plurality of routes 304, 306, 308 to indicate their respective risk and corresponding insurance cost. As an example, the uppermost route 304 is associated with the last risk and cost information element 322, indicating that it has the lowest risk and the lowest corresponding insurance cost. Likewise, the middle route 306 is associated with the middle risk and cost information element 318, indicating that it has moderate risk and a corresponding moderate insurance cost. In a like fashion, the lowest most route 308 is associated with the upper risk and cost information element 314, indicating that it has the highest risk and a corresponding highest insurance cost. It will be apparent to those of skill in the art that many such embodiments are possible.” Healy col. 9 lines 4-43) and “and responsively providing directions for the 2Docket No. P201701733US01 selected route to the user via the display device;” (“A set of risk score differential data is generated for each of the route segments. In one embodiment, the risk score differential data is generated by the route assessment module 150 performing comparison operations between a first set of risk score data and a second set of risk score data as described in greater detail herein. Information related to each route segment is then retrieved for use as routing instructions. For example, the routing instructions may include information associated with a map. In one embodiment, the information related to each route segment is stored in the repository of route-related data 210. Route advisement data, comprising the routing instructions and the set of risk score differential data for the route segment, is generated. In one embodiment, the route advisement data is generated by the route advisement module 152 of the routing-based insurance system 148. The route advisement data is then provided to the telematics device 204, where it is displayed within the user interface (UI) 216 of the telematics device. Once displayed, a route segment is selected by the user 202 for traversal, followed by the submission of the selected route segment by the telematics device 204 to the routing-based insurance system 148.” Healy col. 8 lines 30-51, see also col. 11 lines 22-36)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the insurance premium changes and direction display with the origin being the current location of Healy with the vehicle system of Chintakindi because one of ordinary skill would have been motivated to make this modification in order to more appropriately reflect insurance costs based on risks taken by the user and the safety behavior of the driver (Healy col. 1-2 lines 55-17).
	
	Additionally, Chintakindi in view of Healy does not appear to disclose:

	identifying a driving coach in a vehicle with the user; or the driving coach or and an indication of a presence of the driving coach

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“identifying a driving coach in a vehicle with the user;” and “the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Additionally, Chintakindi in view of Healy and Komizo do not appear to disclose:

	and an indication of a presence of the driving coach

	However in the same field of endeavor of vehicle controls Davis discloses:

	“and an indication of a presence of the driving coach” 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Davis with the vehicle system of Chintakindi and Healy and Komizo because one of ordinary skill would have been motivated to make this modification in order to allow for a way to provide even more accurate picture of the vehicle situation to the insurance company for accurate results (Davis [0061]).

	Regarding claim 19 Chintakindi in view of Healy and in view of Komizo and Davis disclose all of the limitations of claim 17 and Chintakindi further discloses:

	The computer program product of claim 17, wherein comparing characteristics of each of the plurality of routes with previous driving experience (“FIG. 5 shows an illustrative method 500 to determine a road frustration index associated with a road segment in accordance with aspects of this disclosure. At 510, the road frustration analysis system 250 may receive information corresponding to a route to be traveled by a vehicle. In some cases, the road frustration analysis system 250 may receive route information before a trip begins. In some cases, the route information may be received as a vehicle travels along a route segment. In some cases, additional information about a driver of the vehicle, or the vehicle itself may be retrieved from a data store, such as from the account information database 254. This additional information may include user demographic information, car make and model information for the vehicle, driver's license information (e.g., personal driver's license, commercial driver's license, etc.), insurance policy information, a driver experience level, and the like. In some cases, this additional information may include historical information corresponding to the route, such as historical traffic information, historical weather information, and the like.” Chintakindi [0094] lines 1-20) … and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations.” Chintakindi [0026] lines 1-22).

	Chintakindi does not appear to disclose:

	information of the driving coach and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating 

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“information of the driving coach (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14) and of the user includes identifying routes that include characteristics for which the driving coach has experience navigating” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Regarding claim 20 Chintakindi in view of Healy and in view of Komizo and Davis disclose all of the limitations of claim 19 and Chintakindi further discloses:

	The computer program product of claim 19, wherein the learning level is positively correlated with a number of characteristics for which … has experience navigating and that the user does not have experience navigating.  (“In some cases, a risk map including a road frustration index value associated with one or more route segments may be used to generate educational and/or training routes to assist drivers in improving one or more aspects of their driving. While all drivers may benefit from such training routes, student drivers and/or newly licensed drivers may benefit the most. For example, the route frustration index information may be used to determine routes (e.g., a plurality of route segments) that allow drivers to identify traffic and/or road conditions that may cause frustration in themselves and/or in drivers near their vehicle, so that the drivers can recognize these situations so that the driver can recognize risk exposure and/or risky behaviors that may result from actions taken by a frustrated driver. Each driver may generate a custom route based on a personalized mathematical algorithm and/or a frustration risk profile. The driver may then be moved to other types of roads on which they need experience. In such cases, the road frustration index information may be used, not only to minimize risk, but rather to generate routes that give a very slight frustration, to allow a driver to practice and become more comfortable with such situations. Chintakindi [0026]lines 1-22).

	Chintakindi does not appear to disclose:

	the driving coach

	However, in the same field of endeavor of vehicle controls Komizo discloses:

	“the driving coach” (“The passenger declaration process unit 214 acquires information relating to the passenger that is registered by the user U1 operating the input/output part 230 and adds the information relating to the passenger to the passenger information DB 225. For example, the passenger information DB 225 includes items such as information (information relating to whether or not an instructor or a parent having a driving experience rides together) relating to the passenger and a period during which the passenger rides together. For example, it is identified whether or not the instructor or the parent having a driving experience rides together on the vehicle 3A by analyzing the information relating to the passenger at the time of driving corresponding to a specified date and time.” Komizo [0062] lines 1-14).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the experienced driver in the passenger seat of Komizo with the vehicle system of Chintakindi and Healy because one of ordinary skill would have been motivated to make this modification in order to allow for a means of altering route information and based on the experience of passengers in a training situation in order to improve the skills of the less experienced driver while also evaluating the driver results with a more experienced driver in the car (Komizo [0063] and [0009]).

	Claims 4-5, 7-8, 13, 15, and 18 have been cancelled and are therefore not evaluated on their merits. 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030182165 A1 discloses a means for increasing an insurance premium based on geographical location and factors such as where in a route a vehicle is and what the weather is like 
US 20130046559 A1 discloses a means for determining a difference in a vehicle route at different times of the day reflected in pricing insurance
US 2016/0189303 A1 discloses a way to increase specific driver premiums based on route guidance information 
US 20160189311 A1 discloses increasing insurance cost if the user does not take the recommended route

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664            
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664